Citation Nr: 0400078	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for bilateral calcaneal 
spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to May 1998 
and had earlier periods of inactive duty training and active 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which, in 
pertinent part, denied service connection for degenerative 
joint disease of the right hip, for bilateral knee sprains 
and for calcaneal spurs of both feet.  

In his original claim received in August 2000, the veteran 
claimed entitlement to service connection for a disability of 
"the legs."  He subsequently made reference to a service 
medical record that showed absent distal pulses.  Taken 
together the veteran's statements appear to raise a claim for 
service connection for an atrial or vascular disability 
involving the legs.  This issue has not been adjudicated, and 
is referred to the RO for such adjudication.

The issues of service connection for right and left knee 
disabilities will be considered in the Remand section of this 
document, which follows the Order section below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no competent evidence that a current disability 
of the right hip is related to a disease or injury during the 
veteran's period of active military service.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active service nor may arthritis of that joint be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in May 2001.  The letter provided 
the veteran with 60 days to respond; however, the law 
required that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  However, recent 
legislation holds that VA may adjudicate a claim prior to 
expiration of the one year period for submitting evidence to 
substantiate the claim.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Thus, the 
notice requirements of the VCAA have been met.  

VA has also obtained all relevant treatment records, and 
afforded the veteran a VA examination.  Although the 
examination did not contain an opinion as to the relationship 
between any current right hip disability and service, such an 
opinion is unnecessary.  There is no competent evidence that 
the current disability is related to service.  In the absence 
of such evidence a medical opinion is unnecessary.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The RO's actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of his service medical records reflects that in 
August 1993 the veteran was seen complaining of pain in the 
knees and ankles with morning stiffness.  The veteran felt 
that he had arthritis, and complained that the pain prevented 
him from being able to run.  The assessment included possible 
degenerative joint disease in the knees and ankles.  A 
September 1993 medical record shows that the veteran 
complained of left hip pain.  The diagnostic assessment was 
rule out degenerative joint disease of the left hip.  He was 
seen in follow up for his left hip disability in November 
1993.  No complaints of right hip pain were reported.  On 
service retirement examination in March 1998, pes cavus of 
the feet was noted on clinical evaluation.  The lower 
extremities were clinically normal.  

On VA examination in February 2001, the veteran reported a 
two-year history of progressive discomfort in his feet, 
ankles, knees and hips occurring especially after walking 
long distances or standing for long periods.  Musculoskeletal 
examination revealed no significant abnormalities.  Some 
decreased circulation in the posterior tibial region of both 
legs was noted.  Neurological examination was normal.  The 
diagnoses included chronic sprain of the feet, ankles, knees 
and hips; plantar fascitis, degenerative joint disease of the 
hips; bilateral calcaneal spurs, and left foot hallux valgus.  
An X-ray examination showed "minimal" degenerative changes 
in both hips.

The veteran underwent a lower extremity arterial evaluation 
in February 2001.  Testing revealed that the arterial supply 
to both lower extremities was normal.  

VA medical records dated from September 2001 to May 2002 
contain no findings referable to a right hip disability.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2003).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence does not show that the veteran complained of, 
was treated for, or was diagnosed with a right hip disorder 
while in service.  The veteran has pointed to the 1993 
service medical records to support his claim.  However, these 
records contain no findings referable to the right hip.  He 
has not reported an injury to the right hip during service, 
nor has he reported any right hip symptoms during service.  

The competent evidence first shows treatment for and 
diagnosis of right hip degenerative joint disease in 2001, 
more than one year following his separation from service.  At 
that time the veteran reported only a two-year history of 
symptoms.  Such a history places the onset of symptoms after 
service.  The record does not include any competent medical 
evidence that relates any current right hip disorder to 
service or to any injury incurred in or aggravated by 
service.  In this regard, it is noted that the record also 
does not include any evidence to show that degenerative joint 
disease of the right hip manifested to a compensable degree 
within one year following the veteran's separation from 
service.  

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a right hip disorder, 
to include degenerative joint disease, are not met.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for a right hip disorder, to include 
degenerative joint disease, is denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.  


ORDER

Entitlement to service connection for a right hip disability 
is denied.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran claims that service connection for a left and 
right knee disorder is warranted.  In this regard, it is 
noted that the veteran complained of bilateral knee pain and 
stiffness during service.  Possible degenerative joint 
disease in the knees was noted.  On VA examination in 2001, 
radiological studies of the knees were normal; however, the 
diagnosis included chronic sprain of the knees.  In the 
opinion of the Board, a VA orthopedic examination is needed 
in order to determine whether the post-service findings are 
related to those in service.  38 U.S.C.A. § 5103A(d).  

Similarly, the veteran complained of left ankle and foot 
disability during service.  An opinion is needed to determine 
whether those complaints are related to the post-service 
findings of calcaneal spurs.

This case is remanded for the following:  

1.  The veteran should be afforded an 
orthopedic examination to determine the 
etiology of his left and right knee 
disorders, and calcaneal spurs.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current right and left 
knee disability, or calcaneal spurs are 
the result of a disease or injury in 
military service.  

3.  Thereafter the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



